IN THE SUPREME COURT OF THE STATE OF NEVADA


              CITY OF HENDERSON,                                         No. 81714
              Petitioner,
              vs.
              THE EIGHTH JUDICIAL DISTRICT
              COURT OF THE STATE OF NEVADA,                             FILED
              IN AND FOR THE COUNTY OF
              CLARK; AND THE HONORABLE
              TREVOR L. ATKIN, DISTRICT JUDGE,
              Respondents,
              and
              STEVEN CULLEN,
              Real Party in Interest.

                                              ORDER DENYING PETITION
                           This original petition for a writ of certiorari challenges a district
              court order granting a petition for a writ of mandamus and ordering a jury
              trial in municipal court. The City of Henderson (the City) charged real
              party in interest Steven Cullen with misdemeanor battery constituting
              domestic violence under NRS 200.485 in Henderson Municipal Court.
              Cullen demanded a jury trial, relying on Andersen v. Eighth Judicial Dist.
              Court, 135 Nev. 321, 322-24, 448 P.3d 1120, 1122-23, 1124 (2019), which
              held that misdemeanor battery constituting domestic violence under NRS
              200.485(1)(a) is a "serious offense that entitles the accused to a jury trial.
              The City then amended the complaint to charge Cullen under newly enacted
              municipal code provision that is basically identical to NRS 200.485. Cullen
              unsuccessfully moved to dismiss the complaint. He then challenged the
              municipal court's decision in an original petition for a writ of mandamus
              filed in the district court, asserting that charging him under the municipal
              code provision violated the Ex Post Facto Clause and that the municipal
              code provision was preempted by NRS 202.360(1)(a) and NRS 266.321. The
Summe CounT
        OF
     NEVADA


to) 1947A
                                                                                       imsget
                         • t,',• -•   ;•. •
                    district court granted the petition with instructions to the municipal court
                    to conduct a jury trial. The City filed the instant petition to challenge the
                    district court's decision.
                                 During the pendency of this petition, the Legislature passed,
                    and the governor signed, A.B. 42, which expressly authorizes municipal
                    courts to hold jury trials for "any mattee within its jurisdiction, which
                    includes misdemeanor battery constituting domestic violence. 2021 Nev.
                    Stat., ch. 253, § 8, at 1314; see also NRS 5.050(2). The Legislature also
                    amended NRS 202.360(1)(a) so that it no longer relies on federal law to
                    define what constitutes the crime of domestic violence. 2021 Nev. Stat., ch.
                    253, § 13, at 1320. The amended version restricts the right to possess a
                    firearm when a person "Has been convicted of the crime of battery which
                    constitutes domestic violence pursuant to NRS 200.485, or a law of any
                    other jurisdiction that prohibits the same or substantially similar conduct,
                    committed against or upon" certain persons in a domestic relationship with
                    the perpetrator. Id. The bill became effective on January 1, 2022, and
                    applies to offenses committed before that date if they are "pending or
                    otherwise unresolved on January 1, 2022." Id. § 17, at 1324. Because the
                    case against Cullen remains pending in municipal court, the 2021
                    amendments apply and afford him the right to a jury trial and the municipal
                    court authority to conduct that trial.
                                 Given A.B. 42, we decline to exercise our discretion to intervene
                    in this matter. See Zarnarripa v. First Judicial Dist. Court, 103 Nev. 638,



                          'We note that the City could have appealed the district court's order
                    granting mandamus relief, see NRS 2.090(2) (providing a right to appeal
                    from order granting mandamus relief), and a writ of certiorari generally will
                    not issue if the petitioner has "any plain, speedy and adequate remedy."
SUPREME COURT
       OF
    NEVADA


(0) 1047A aillbx.                                            2
   ,    •    . .
                       640, 747 P.2d 1386, 1387 (1987) (A writ of certiorari is an extraordinary
                       remedy and the decision to entertain a petition for a writ of certiorari lies
                       within the discretion of this court."). The passage of A.B. 42 rendered most
                       of the City's contentions moot. See Personhood Nev. v. Bristol, 126 Nev. 599,
                       602, 245 P.3d 572, 574 (2010) (holding that later events may render a once-
                       live controversy moot). The district court's conclusion that municipal courts
                       may conduct jury trials is correct under current law, and the firearm
                       prohibition, which was the basis for its conclusion that the ordinance
                       conflicted with state law, now applies equally to convictions under
                       municipal or state law.
                                   The district court arguably erred in concluding that prosecuting
                       Cullen under the municipal ordinance violated the Ex Post Facto Clause
                       because Cullen's alleged conduct was already proscribed by NRS 200.485,
                       and the ordinance did not increase the potential punishment. See State v.
                       Nakata, 878 P.2d 699, 715 (Haw. 1994) (finding no ex post facto violation
                       when defendants were prosecuted under a statute amended after the
                       charged conduct that reduced the penalty for DUI and eliminated right to
                       jury trial for the offense); see also Weaver v. Graham, 450 U.S. 24, 29 (1981)
                       (explaining that a law violates the Ex Post Facto Clause when it
                       retroactively punishes conduct that occurred before its enactment or
                       disadvantages the offender). However, this error is not, in and of itself,
                       sufficient to warrant our intervention. The amendments contained in A.B.
                       42, which permit municipal courts to conduct jury trials and impose the
                       firearm prohibition for convictions under both the statute and ordinance,


                       NRS 34.020(2); Ashokan v. State, Dep't. of Ins., 109 Nev. 662, 665, 856 P.2d
                       244, 246 (1993) (This court has generally declined to entertain petitions for
                       review of a district court decision where that decision was appealable.").
SUPREME COURT
        OF
     NEVADA


(0) 1947A    cilat*,                                         3
                 render any split in the lower courts over whether individuals can be
                 prosecuted under the ordinance for conduct occurring before its enactment
                 unlikely to persist.2 Cf. State v. Second Judicial Dist. Court (Epperson), 120
                 Nev. 254, 258, 89 P.3d 663, 665-66 (2004) (entertaining writ petition to
                 clarify important issue of law); City of Las Vegas v. Eighth Judicial Dist.
                 Court (Charles), 118 Nev. 859, 861 & n.4, 59 P.3d 477, 479 & n.4 (2002)
                 (entertaining writ petition to resolve split among lower courts), abrogated
                 on other grounds by State v. Castaneda, 126 Nev. 478, 245 P.3d 550 (2010).
                              For these reasons, we
                              ORDER the p on DENIED.3



                                         Parraguirre


                                             J.                                         Sr.J.
                 Cadish


                 cc:   Chief Judge, Eighth Judicial District Court
                       Department 8, Eighth Judicial District Court
                       Henderson City Attorney
                       The Pariente Law Firm, P.C.
                       Eighth District Court Clerk

                       2 Contrary to the argument in Cullen's opposition to the City's notice
                 of supplemental authorities, the municipal code provision says nothing
                 about whether a person convicted under it retains the right to possess a
                 firearm. That question is only addressed by NRS 202.360(1)(a), which now
                 encompasses convictions under the municipal code provision.

                       3The motion and amended motion to strike the reply brief and
                 appendix are denied.

                       The Honorable Mark Gibbons, Senior Justice, participated in the
                 decision of this matter under a general order of assignment.
SUPREME COURT
      OF
   NEVAOA

(0) 1947A AMP.                                         4